Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 20, 2014

The Court of Appeals hereby passes the following order:

A15A0223. ALFRED F. FUCIARELLI v. WILLIAM J. MCKINNET et al.

      On February 10, 2014, this Court granted Alfred Fuciarelli’s application for
interlocutory appeal. The order notified Fuciarelli that he would have 10 days from
the date of the order to file his notice of appeal. See OCGA § 5-6-34 (b). Eleven days
later, on February 21, 2014, Fuciarelli filed his notice of appeal.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556 (373 SE2d 824) (1988).
Because Fuciarelli failed to file his notice of appeal within 10 days of our order
granting his application, his notice of appeal is untimely. Accordingly, this appeal is
DISMISSED for lack of jurisdiction. See OCGA § 5-6-48 (b) (1); Barnes v. Justis,
223 Ga. App. 671, 671-672 (478 SE2d 402) (1996).



                                        Court of Appeals of the State of Georgia
                                                                             10/20/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.